Citation Nr: 0801248	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 through 
August 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a low back 
disability.  He contends that his current back disability was 
caused by a November 1989 in-service incident.  See December 
2005 hearing transcript at page 2.  In particular, he 
testified that he was assisting in unloading a truck full of 
aircraft tires and attempted to catch a tire and fell to the 
ground with a spine injury.  Id. at pages 2-3.  He stated 
that he was treated immediately at the medical clinic at 
Naval Air Station, Fallon, Nevada.  
Id. at page 11.  The veteran's service medical records were 
reviewed in full, and there is no documentation of that 
treatment in the claims folder.  In his April 2004 notice of 
disagreement, the veteran stated that this record was kept 
separately from his service medical records and never 
properly associated.  This suggests that a portion of the 
veteran's service medical records are in existence and not 
associated with the claims folder.  VA has a duty to assist 
the veteran in obtaining all relevant records in control of a 
Federal department or agency under 
38 C.F.R. § 3.159(c)(2).  As such, this matter must be 
remanded to ensure that VA's duty to assist is met.

The veteran, at his December 2005 Board hearing, also 
testified that within approximately one year of his discharge 
from service he was treated at the emergency room of the 
Indian River Memorial Hospital in Vero Beach, Florida, for 
severe low back muscle spasms.  See hearing transcript at 
pages 6 and 12.  Treatment records within one year of service 
for the disability claimed are highly relevant.  VA has a 
duty to assist the veteran in obtaining such private medical 
records under 38 C.F.R. § 3.159(c)(1).  Thus, this matter 
must be remanded.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1) by obtaining all relevant 
private treatment records, including, but 
not limited to, records from the Indian 
River Memorial Hospital Emergency Room, in 
Vero Beach, Florida, dating approximately 
one year following the veteran's 
discharge.

3. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all service 
medical records, including any record of 
treatment for the veteran's in service 
back injury in November 1989 at the Naval 
Air Station, Fallon, Nevada.  If VA is 
unable to obtain these service medical 
records, ensure that the veteran is 
properly notified in accordance with 
38 C.F.R. § 3.159(e).

4. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



